Citation Nr: 1330837	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  13-07 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.

(The issues of whether new and material evidence has been received to reopen a previously denied claim for service connection for posttraumatic stress disorder, for substitution or accrued benefits purposes and entitlement to an increased evaluation for lumbar disc disease, for substitution or accrued benefits purposes will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1986 to April 1992.  He died in March 2011.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision (RD) by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 

The appellant testified before the undersigned during a May 2013 Travel Board hearing; a transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Board is of the opinion that additional development is required before the appellant's claim is decided.

The appellant asserts that the Veteran's death was caused by his service-connected hypertension.  According to the certificate of death, the immediate cause of the Veteran's death was listed as shock due to renal failure due to ischemic bowel.  No other conditions are listed as having caused or contributed to the Veteran's death.  At the time of his death, the Veteran had the following service-connected disabilities: hypertension, lumbar disc disease, reactive hydrocele of the right testicle, tinea versicolor and pedis, and muscle tension headaches.

The record shows a September 2011 opinion by Dr. T.O., M.D., that the Veteran's hypertension was "as least as likely a contribution factor in his death".   The Board finds that this opinion is inadequate for adjudication purposes as it does not address the correct standard for service connection for cause of death and is conclusory.  

Therefore, a medical opinion is thus necessary to explore the relationship between the Veteran's cause of death and his hypertension.  As such, on remand, a medical opinion must be obtained. 

Moreover, the Board notes that the claims file does not contain records pertaining to the Veteran's terminal hospitalization.  Medical records contemporaneous to the Veteran's death are critical to establishing the appellant's claim.  Therefore, further development to obtain treatment records is in order. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain a copy of the Veteran's terminal hospital records.

2.  After any additional records are associated with the claims file, obtain a medical opinion to ascertain the etiology of the Veteran's death.  The claims folder, including a copy of this remand, must be made available to the examiner.  The examiner must provide an opinion in light of the evidence in the claims file, to specifically include discussion of the aforementioned opinion by Dr. T.O., as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disorders, including hypertension, singly or with some other condition were the immediate or an underlying cause of death, or contributed substantially or materially to the Veteran's death.

The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, that conclusion must be noted in the examination report, and a rationale for the conclusion must be provided for that conclusion.

3.  Review the opinion to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO or AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Then, adjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the appellant's satisfaction, a Supplemental Statement of the Case should be furnished to the appellant and her representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

